Exhibit 10.1

 

AGREEMENT FOR PURCHASE AND SALE

 

717 MAIN STREET

WESTBURY,

NASSAU COUNTY, NEW YORK

 

as of November 30, 2005

 


--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS

1

   

ARTICLE II PURCHASE AND SALE

3

   

Section 2.1      Purchase and Sale.

3

Section 2.2      Purchase Price.

3

Section 2.3      Closing Date.

3

Section 2.4      Condition of the Property.

5

   

ARTICLE III CONDITIONS PRECEDENT

7

   

Section 3.1      Conditions.

7

Section 3.2      Failure or Waiver of Conditions Precedent.

7

   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

8

   

Section 4.1      Representations, Warranties and Covenants of Buyer.

8

Section 4.2      Representations, Warranties and Covenants of Seller.

8

   

ARTICLE V DEPOSIT; REMEDIES

9

   

Section 5.1      Deposit.

9

Section 5.2      Remedies.

9

   

ARTICLE VI CLOSING

11

   

Section 6.1      Escrow.

11

Section 6.2      Closing Documents.

11

Section 6.3      Closing.

12

Section 6.4      Prorations.

12

Section 6.5      Insurance.

12

   

ARTICLE VII DAMAGE, DESTRUCTION OR CONDEMNATION

12

   

Section 7.1      Damage, Destruction or Condemnation.

12

   

ARTICLE VIII MISCELLANEOUS

13

   

Section 8.1        Brokerage Commissions and Finder’s Fees.

13

Section 8.2      Escrow Agent.

14

Section 8.3      Notices.

14

Section 8.4      Time is of the Essence.

15

Section 8.5      No Deductions or Offsets.

16

Section 8.6      Attorneys’ Fees.

16

Section 8.7      Construction.

16

Section 8.8      No Survival.

16

Section 8.9      Confidentiality.

16

Section 8.10      Exculpation.

17

 

 

 


--------------------------------------------------------------------------------

- ii -

 

 

Section 8.11      Counterparts.

17

Section 8.12      No Recording.

17

Section 8.13      No Partnership.

17

Section 8.14      Miscellaneous.

17

Section 8.15      Choice of Law and Jurisdiction.

17

Section 8.16      Waiver of Trial by Jury.

18

Section 8.17        Successors and Assigns

18

 

 


--------------------------------------------------------------------------------

 

 

THIS AGREEMENT FOR PURCHASE AND SALE (this “Agreement”) is made and entered into
as of November ___, 2005 by and between E-Z-EM, Inc., a Delaware corporation
(“Seller”), and B & R Machine and Tool Corp., a New York corporation (“Buyer”).

FOR TEN DOLLARS ($10.00) and other good and valuable consideration, in hand
paid, the receipt and sufficiency of which is hereby acknowledged, Seller and
Buyer hereby agree as follows:

ARTICLE I

 

DEFINITIONS

Additional Purchase Price shall have the meaning given to it in Section 2.3 of
this Agreement.

Close or Closing, shall have the meaning given to it in Section 6.3 of this
Agreement.

Closing Date shall have the meaning given to it in Section 2.3 of this
Agreement.

Contract Period shall mean the period from the date of this Agreement through
and including the Closing Date.

Contract Period Damage shall have the meaning given to it in Section 7.1 of this
Agreement.

Deed shall have the meaning given to it in Section 6.2 of this Agreement.

Deposit shall have the meaning given to it in Section 5.1 of this Agreement.

Designation Agreement shall have the meaning given to it in Section 6.2 of this
Agreement.

Escrow Agent shall mean Davies Ward Phillips & Vineberg LLP, having an address
at 625 Madison Ave, 12th Floor, New York, New York 10022, Attention: Harry G.
Heching, Esq., phone: 212-588-5599.

Intangible Property shall mean any and all governmental licenses, permits and
approvals held by Seller relating to the occupancy or use of the Real Property,
any and all existing warranties held by Seller and given by third parties with
respect to the Real Property, and Seller’s rights and interests in the Leases,
rental agreements, service and equipment contracts which Buyer shall assume
pursuant to this Agreement.

Permitted Encumbrance shall mean:

(i)           Rights of any utility company to construct, maintain and operate
lines, wires, poles, cables, distribution boxes and appurtenances thereto, on,
under or across the Property;

 

 


--------------------------------------------------------------------------------

- 2 -

 

 

(ii)          Violations of laws, regulations, ordinances, orders or
requirements, if any, noted in or issued prior to or subsequent to the date
hereof by any governmental or municipal department or authority having
jurisdiction over the Property and any conditions constituting such violations,
although not so noted or issued;

(iii)         Possible projections and/or encroachments of any portion of the
Property on, under or above any adjoining streets of the Property, or within any
setback areas, and variations between the lines of record title and fences,
retaining walls, hedges, and the like;

(iv)         Rights contained in instruments of record, if any, so far as the
same may be of present force or effect, in favor of any public or quasi-public
utility;

(v)          Building and zoning restrictions, ordinances and regulations
affecting the Property heretofore or hereafter adopted by the state, county,
city, town or village in which any portion of the Property lie or by any other
governmental authority having jurisdiction thereof, and all amendments or
additions thereto now in effect or which will be in force and effect on the
Closing Date;

(vi)         Real estate taxes, ad valorem personal property taxes, water rates,
water frontage charges and storm sewer and sanitary sewer taxes, and water meter
and sewer rent charges based thereon and interest and penalties thereon, subject
to adjustment as hereinafter set forth;

(vii)       Any state of facts which an accurate survey or personal inspection
of the Property would show provided the same does not materially and adversely
impair the uses of the Property for the purposes for which the Property are
presently used, or render title to the Property unmarketable;

(viii)      Any and all other covenants, restrictions, agreements, reversions,
easements and matters of record, (1) provided that any title insurance company
authorized to conduct business as such in the State of New York will insure that
the same do not prohibit the maintenance of the buildings, structures and all
other improvements on the Real Property, or (2) to which Buyer has not objected,
or which Buyer has waived, pursuant to Article III of this Agreement; and

(ix)         Covenants, conditions, easements, leases, agreements of record
etc., including:

 

(1)

Covenants and Restrictions in Liber 4470 Page 28 and Liber 4588 Page 521,
amended by Liber 5488 Page 444.

 

(2)

Electric Easement in Liber 6717 Page 1.

 

(3)

Easement in Liber 10033 Page 304 modified by Liber 10454 Page 87.

 

(4)

Water Agreement in Liber 5214 Page 376.

 

 


--------------------------------------------------------------------------------

- 3 -

 

 

 

(5)

Agreement to the Town of North Hempstead in Liber 6175 Page 351.

 

(x)

Maintenance charges, if any, under easement must be paid to date.

Property shall mean the Real Property and Intangible Property.

Purchase Price shall have the meaning given to it in Section 2.2 of this
Agreement.

Real Estate Commission has the meaning given to it in Section 8.1 of this
Agreement.

Real Property shall mean that certain improved real property commonly known as
717 Main Street, Westbury, Nassau County, New York, as more particularly
described on Exhibit A attached hereto, together with all buildings, structures
and all other improvements thereon including all above ground and underground
storage tanks systems and associated piping, fuel dispensing, pumping,
mechanical, control and electrical equipment, and any and all rights,
privileges, and easements appurtenant thereto, if any, owned by Seller.

Title Binder shall have the meaning given to it in Section 3.1(a) of this
Agreement.

Title Company shall mean Chicago Title Insurance Company.

ARTICLE II

 

PURCHASE AND SALE

Section 2.1        Purchase and Sale. Seller agrees to sell the Property to
Buyer, and Buyer agrees to purchase the Property from Seller, upon all of the
terms, covenants and conditions set forth in this Agreement, free and clear of
any and all liens except the Permitted Encumbrances.

Section 2.2        Purchase Price. The purchase price for the Property (the
“Purchase Price”) shall be the sum of Five Million One Hundred Thousand Dollars
($5,100,000) and shall be payable by Buyer to Seller as follows:

 

(a)

Buyer shall be credited in escrow with the amount of the Deposit described in
Section 5.1 below;

 

(b)

the balance of the Purchase Price in the amount of Four Million, Five Hundred
and Ninety Thousand Dollars ($4,590,000) shall be paid directly to Seller on the
Closing Date, in unendorsed certified or official bank check from any bank,
savings bank, trust company or saving and loan association having a banking
office in the State of New York, or wire transfer of immediately available
federal funds in accordance with wiring instructions to be provided by Seller,
in the amount of the balance of the Purchase Price.

Section 2.3

Closing Date.

 

 


--------------------------------------------------------------------------------

- 4 -

 

 

 

(a)

The closing date (the “Closing Date”) shall be January 31, 2006.

 

(b)

Notwithstanding Section 2.3(a) hereof, provided Buyer (i) has complied with its
obligations under this Agreement, including, without limitation, its obligations
under Section 3.1(a) hereof, and (ii) is unable to Close on the Closing Date set
forth in subsection (a) of this Section 2.3 because its lender is unable to
Close on such date for reasons outside of Buyer’s reasonable control (it being
acknowledged and understood that nothing herein shall be deemed to constitute,
imply or infer the existence of a financing contingency and Buyer acknowledges
and agrees that Buyer’s obligation to Close hereunder is not contingent in any
manner on the availability of financing in respect of this transaction), Buyer
shall have the right to adjourn the Closing Date for a period, not in excess of
thirty (30) days, which is reasonably required by such lender to Close, by
delivering to Seller a written notice at least five (5) business days before the
Closing Date set forth in subsection (a) of this Section 2.3, which notice shall
set forth the new Closing Date (“First Extended Closing Date”). If Buyer is
unable to Close on the First Extended Closing Date because its lender is unable
to Close on such date for reasons outside of Buyer’s reasonable control (it
being acknowledged and understood that nothing herein shall be deemed to
constitute, imply or infer the existence of a financing contingency and Buyer
acknowledges and agrees that Buyer’s obligation to Close hereunder is not
contingent in any manner on the availability of financing in respect of this
transaction), Buyer shall have the right to adjourn the First Extended Closing
Date for one additional period, not in excess of thirty (30) days, which is
reasonably required by such lender to Close, by delivering to Seller a written
notice at least five (5) business days before the First Extended Closing Date,
which notice shall set forth the new Closing Date (“Final Extended Closing
Date”). TIME SHALL BE OF THE ESSENCE WITH RESPECT TO THE FINAL EXTENDED CLOSING
DATE AND BUYER SHALL BE ENTITLED TO NO FURTHER EXTENSIONS OF THE CLOSING DATE
FOR ANY REASON WHATSOEVER, INCLUDING WITHOUT LIMITATION, THE INABILITY OF ITS
LENDER TO CLOSE. In the event of an extension of the Closing Date as hereinabove
provided the First Extended Closing Date or the Final Extended Closing Date, as
the case may be, shall be deemed to be the Closing Date for purposes of this
Agreement (except that there shall be no further rights to extend or adjourn the
Closing Date).

 

(c)

As consideration for the extension of the Closing Date as hereinabove provided,
and as compensation to Seller for such extension, Buyer hereby agrees to pay to
Seller the following amounts, which are in addition to the Purchase Price for
the Property payable on the Closing Date: (i) with respect to the First Extended
Closing Date an amount which is equal to two thousand dollars ($2,000.00) per
day (“First Extension Per Diem Amount”) for each day following the later of (A)
the Closing Date set forth in subsection (a) of this Section 2.3, or (B) the
first business day following the date on which Seller has fulfilled all of the
conditions precedent on its part to be performed pursuant to Sections 2,4(a) and
3.1(a) of this Agreement, up to and including the day that is the First Extended
Closing Date; and (ii) with respect to the Final Extended Closing Date an amount
which is equal

 


--------------------------------------------------------------------------------

- 5 -

 

to two thousand five hundred dollars ($2,500.00) per day (“Second Extension Per
Diem Amount”) for each day following the later of (A) the First Extended Closing
Date, or (B) the first business day following the date on which Seller has
fulfilled all of the conditions precedent on its part to be performed pursuant
to Sections 2,4(a) and 3.1(a) of this Agreement, up to and including the day
that is the Final Extended Closing Date. Buyer and Seller agree that the First
Extension Per Diem Amount and the Second Extension Per Diem Amount represent
reasonable compensation to Seller for the adjournment of the Closing Date by
Buyer as hereinabove provided.

 

(d)

If Buyer elects to adjourn the Closing to the First Extended Closing Date, the
First Extension Per Diem Amount shall be payable directly to Seller on the
Closing Date, in the same manner and form as the payment of the Purchase Price
set forth in Section 2.2(b) hereof. If Buyer elects to adjourn the First
Extended Closing Date as provided in subsection (b) above, Buyer shall deliver
to Escrow Agent contemporaneously with the delivery of Buyer’s notice to Seller
set forth in subsection (b) above, and as a condition to the exercise by Buyer
of such right to adjourn the First Extended Closing Date, the entire amount
payable pursuant to subsection (c)(i) above, as an addition to the Purchase
Price (“Additional Purchase Price”), to be held in escrow in the same manner and
form as the delivery of the Deposit described in Section 5.1 below.
Notwithstanding the foregoing, the amounts payable pursuant to subsection
(c)(ii) above shall be paid directly to Seller on the Closing Date, in the same
manner and form as the payment of the Purchase Price set forth in Section 2.2(b)
hereof.

Section 2.4

Condition of the Property.

 

(a)

SELLER DISCLAIMS THE MAKING OF ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, REGARDING THE PROPERTY OR MATTERS AFFECTING THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE PHYSICAL CONDITION OF THE PROPERTY, THE QUALITY OF ANY
WORK OR MATERIALS USED IN CONNECTION WITH THE IMPROVEMENTS ON THE REAL PROPERTY,
LEASES, TITLE TO OR THE BOUNDARIES OF THE REAL PROPERTY, PEST CONTROL MATTERS,
SOIL CONDITION, HAZARDOUS WASTE, TOXIC SUBSTANCE OR OTHER ENVIRONMENTAL MATTERS,
COMPLIANCE WITH BUILDING, HEALTH, SAFETY, LAND USE AND ZONING LAWS, REGULATIONS
AND ORDERS, STRUCTURAL AND OTHER ENGINEERING CHARACTERISTICS, TRAFFIC PATTERNS,
THE DEVELOPMENT POTENTIAL OF THE PROPERTY AND THE PROPERTY’S USE, FITNESS,
VALUE, OR ADEQUACY FOR ANY PARTICULAR PURPOSE, AND ALL OTHER INFORMATION
PERTAINING TO THE PROPERTY. Notwithstanding the foregoing, Seller hereby
represents and warrants that as of the Closing Date (i) the roof of the Real
Property shall be free of significant leaks; (ii) the mechanical systems in the
Real Property shall be in working order; (iii) the Real Property shall be
delivered vacant and broom-clean; (iv) the area previously occupied by the
one-story masonry structure

 


--------------------------------------------------------------------------------

- 6 -

 

connecting the north wall of the building on the Real Property to the building
immediately to the north of the Real Property will be graded and paved; (v)
Seller shall have the environmental report performed by Impact Environmental
certified to Buyer, at Buyer’s sole cost and expense; and (vi) Seller shall have
substantially completed the items set forth in Exhibit B annexed hereto and
shall have delivered to Buyer a letter or other acknowledgement from Nassau
County or one of its departments, agencies or authorities acknowledging that the
work set forth in Exhibit B has been completed. Seller’s representation set
forth in subsections (iii) and (v) shall not survive the Closing, and Seller’s
representations set forth in subsections (i), (ii), (iv) and (vi) above shall
survive the Closing only for a period of 60 days following the Closing.

 

(b)

BUYER, MOREOVER, ACKNOWLEDGES THAT BUYER HAS INSPECTED AND EXAMINED THE PROPERTY
AND IS FAMILIAR AND SATISFIED WITH THE STRUCTURAL CONDITION, SURVEY,
ENVIRONMENTAL, FINANCIAL AND LEGAL CONDITION OF THE PROPERTY, AND EXCEPT AS
SPECIFICALLY PROVIDED IN THE LAST SENTENCE OF THE IMMEDIATELY PRECEDING
PARAGRAPH, BUYER SHALL PURCHASE THE PROPERTY IN ITS “AS-IS” AND “WHERE-IS”
CONDITION AS THE SAME MAY BE ON THE DATE HEREOF, SUBJECT, HOWEVER, TO REASONABLE
USE, WEAR, TEAR, CASUALTY AND NATURAL DETERIORATION BETWEEN THE DATE HEREOF AND
THE CLOSING DATE. BUYER FURTHER ACKNOWLEDGES THAT SELLER SHALL NOT BE REQUIRED
TO BEGIN OR COMPLETE ANY WORK ON THE REAL PROPERTY AS A CONDITION TO CLOSING.

 

(c)

Buyer its agents, employees, contractors, affiliates, successors and assigns,
hereby releases and forever discharges Seller, its agents, affiliates,
successors, assigns, Seller’s investment manager, partners and officers from any
and all rights, claims and demands at law or in equity, whether direct or
indirect, foreseen or unforeseen, or known or unknown at the time of this
Agreement, which Buyer has or may have in the future, arising out of, or in any
way connected with, the structural, survey, environmental, financial or legal
condition of the Property, or any law or regulation applicable thereto.

 

(d)

Buyer hereby specifically acknowledges that Buyer has carefully reviewed this
Section 2.4 and discussed its import with legal counsel and that the provisions
of this Section 2.4 are a material part of this Agreement. The disclaimer and
release contained in this Section 2.4 shall not merge with the transfer of title
and shall survive the Closing Date, the recordation of the Deed or any
termination of this Agreement.

 

 


--------------------------------------------------------------------------------

- 7 -

 

ARTICLE III

 

CONDITIONS PRECEDENT

Section 3.1        Conditions. Notwithstanding anything in this Agreement to the
contrary, Buyer’s obligation to purchase and Seller’s obligation to sell shall
be subject to and contingent upon the satisfaction or waiver of the following
conditions precedent only:

 

(a)

Buyer shall immediately order a title insurance binder (the “Title Binder”) from
Title Company. Promptly after receipt of the Title Binder from Title Company,
Buyer or Title Company shall (i) forward copies of the Title Binder to Seller’s
attorneys and (ii) give written notice to Seller, with a copy of such notice to
Seller’s attorneys, of objections to title other than the Permitted
Encumbrances, if any, appearing in the Title Binder which Buyer has not herein
agreed to take subject to, it being agreed by Buyer that Buyer will agree to
accept title to the Property subject to the Permitted Encumbrances, and that
failure to raise any such objections within twenty (20) days from the date
hereof shall be deemed a waiver by Buyer of any such objections. If Seller shall
desire to remove such objections (it being understood that Seller shall be under
no obligation to remove any objections, or to commence any action or proceeding,
or to incur any expense in connection therewith except that Seller agrees to pay
and discharge all mortgages and other financial liens and encumbrances affecting
the Property that it has voluntarily entered into), Seller shall be entitled to
a reasonable adjournment of the Closing Date set forth herein, whereupon Seller
shall have until such new closing date to dispose of any such objections, at no
cost or expense to Seller. Any attempt by Seller to cure an objection shall not
per se be construed as an admission by Seller that such objection is one that
will give Buyer the right to terminate this Agreement. If Seller elects not, or
is unable, to cure any such title objections, Buyer’s sole and exclusive
remedies are to either terminate this Agreement or to proceed to Closing with no
abatement or reductions to the Purchase Price.

 

(b)

Prior to Closing, the Nassau County Industrial Development Agency shall have
issued its commitment or final resolution (the “Resolution”) to enter into a
“straight-lease” transaction with Buyer, and provide financial assistance to
Buyer, which Resolution shall be in form and substance satisfactory to Buyer. If
after using commercially reasonable efforts Buyer shall be unable to obtain the
Resolution by the Closing Date, Buyer may elect, as its sole and exclusive
remedy to either terminate this Agreement or to proceed to Closing with no
abatement or reductions to the Purchase Price.

Section 3.2



Failure or Waiver of Conditions Precedent. In the event Buyer elects to
terminate this Agreement pursuant to Section 3.1, this Agreement shall
terminate, all rights and obligations hereunder of each party shall be
discharged (except for the obligations and undertakings which pursuant to this
Agreement shall survive the termination hereof). Buyer shall return to Seller
all information, studies and other data delivered to Buyer by Seller and shall
provide to Seller copies of all reports,

 


--------------------------------------------------------------------------------

- 8 -

 

studies and other information with respect to the Property generated by any
third-party hired by Buyer, if any.

 

(b)

In the event Buyer elects to terminate this Agreement pursuant to Section 3.1(a)
Escrow Agent shall return the Deposit and Additional Purchase Price, if any, to
Buyer plus any interest which may have accrued thereon, and in the event Buyer
elects to terminate this Agreement pursuant to Section 3.1(b) Escrow Agent shall
return the Deposit and Additional Purchase Price, if any, to Seller plus any
interest which may have accrued thereon. Buyer’s failure to notify Seller in
writing of its election to terminate this Agreement pursuant to (i) Section
3.1(a) on or before the twenty (20) days from the date hereof or (ii) Section
3.1(b) on or before the Closing Date, shall constitute an agreement by Buyer to
waive said contingencies and proceed to Closing pursuant to this Agreement. In
any event, Buyer’s consent to Close pursuant to this Agreement shall waive any
remaining unfulfilled conditions.

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

Section 4.1

Representations, Warranties and Covenants of Buyer.

In order to induce Seller to enter into this Agreement and to perform its
obligations hereunder, Buyer represents, warrants and covenants to and agrees
with Seller that:

 

(a)

Buyer (i) is a corporation duly organized, validly existing and in good standing
under the laws of the State of New York, (ii) has the full power and authority
to purchase the Property and to execute this Agreement and all documents
contemplated hereby and incur the obligations contemplated herein, and (iii) has
taken all actions and obtained all consents and approvals required for the
consummation of the transactions contemplated by this Agreement, including all
such actions and consents required pursuant to any law and Buyer’s corporate
by-laws in connection with this Agreement.

 

(b)

Neither the execution, nor the delivery of, nor the performance under this
Agreement or any other document executed and delivered by it (both
contemporaneously herewith or at Closing) in connection with the transaction
contemplated hereby is precluded by, will conflict with, result in a breach of,
or violate any provision of (i) any existing Federal, state, local or other
governmental or quasi-governmental law, statute, ordinance, restriction, rule or
regulation, or (ii) any judgment, order, decree, writ or injunction of any court
or governmental department, commission, board, bureau, agency or instrumentality
applicable to Buyer.

Section 4.2

Representations, Warranties and Covenants of Seller.

In order to induce Buyer to enter into this Agreement and to perform its
obligations hereunder, Seller represents, warrants and covenants to and agrees
with Buyer that:

 

 


--------------------------------------------------------------------------------

- 9 -

 

 

 

(a)

Seller (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, (ii) has the full power and
authority to sell and convey the Property and to execute this Agreement and all
documents contemplated hereby and incur the obligations contemplated herein, and
(iii) has taken all actions and obtained all consents and approvals required for
the consummation of the transactions contemplated by this Agreement, including
all such actions and consents required pursuant to any law and Seller’s
corporate by-laws in connection with this Agreement.

 

(b)

Neither the execution, nor the delivery of, nor the performance under this
Agreement or any other document executed and delivered by it (both
contemporaneously herewith or at Closing) in connection with the transaction
contemplated hereby is precluded by, will conflict with, result in a breach of,
or violate any provision of (i) any existing Federal, state, local or other
governmental or quasi-governmental law, statute, ordinance, restriction, rule or
regulation, or (ii) any judgment, order, decree, writ or injunction of any court
or governmental department, commission, board, bureau, agency or instrumentality
applicable to Seller.

ARTICLE V

 

DEPOSIT; REMEDIES

Section 5.1

Deposit.

Simultaneously with the execution of this Agreement, Buyer shall deliver to
Escrow Agent by unendorsed certified or official bank check from any bank,
savings bank, trust company or saving and loan association having a banking
office in the State of New York, or wire transfer of immediately available
federal funds in accordance with wiring instructions provided by Escrow Agent,
the sum of Five Hundred and Ten Thousand Dollars ($510,000) (the “Deposit”).
Escrow Agent shall deposit the Deposit and Additional Purchase Price paid by
Buyer hereunder, if any, into an interest-bearing, federally-insured account, to
be held for the account of Buyer and Seller (the “Escrow Account”). At Closing,
Escrow Agent shall disburse the Deposit and Additional Purchase Price, if any,
to Seller. In the event that Buyer terminates this Agreement pursuant to
Article III of this Agreement, Escrow Agent shall return the Deposit and
Additional Purchase Price, if any, to the party specified therein. If Buyer
fails to Close for any reason other than a default of Seller under this
Agreement, Escrow Agent shall pay the Deposit and Additional Purchase Price, if
any, to Seller.

Section 5.2

Remedies.

 

(a)

In the event that Buyer shall have fully performed or tendered performance of
its obligations hereunder and Seller shall be unable to perform its obligations
hereunder, Buyer shall be entitled only to terminate this Agreement and obtain
the prompt refund of the Deposit and Additional Purchase Price, if any, and
Buyer hereby waives all other rights and remedies against Seller, including,
without limitation, the right to sue for damages, whereupon all rights and
obligations

 


--------------------------------------------------------------------------------

- 10 -

 

hereunder of each party shall be discharged. In the alternative, if Seller is
able to perform its obligations hereunder without being required to expend money
in respect thereof (it being understood and agreed that Seller shall not be
obligated to expend any funds in connection with Closing except as specifically
set forth in Section 3.1(a) of this Agreement), Buyer shall be entitled to sue
for specific performance.

 

(b)

IF BUYER FAILS TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT, FAILS TO
CLOSE ON THE CLOSING DATE OR OTHERWISE COMMITS A DEFAULT HEREUNDER, SELLER, AT
ITS OPTION, MAY TERMINATE THIS AGREEMENT WITHOUT NOTICE AND THEREUPON SELLER
SHALL BE ENTITLED TO RETAIN THE DEPOSIT AND ADDITIONAL PURCHASE PRICE, IF ANY,
AS LIQUIDATED DAMAGES (AND NOT AS A PENALTY) AND AS SELLER’S SOLE REMEDY AND
RELIEF HEREUNDER (EXCEPT FOR THOSE OBLIGATIONS AND UNDERTAKINGS WHICH PURSUANT
TO THIS AGREEMENT SHALL SURVIVE THE TERMINATION HEREOF). IN SUCH EVENT, ESCROW
AGENT, IF IT HAS NOT PREVIOUSLY DONE SO, SHALL IMMEDIATELY DELIVER THE DEPOSIT
AND ADDITIONAL PURCHASE PRICE, IF ANY, TO SELLER AS LIQUIDATED DAMAGES UNDER AND
IN CONNECTION WITH THIS AGREEMENT WITHOUT THE NECESSITY OF GIVING NOTICE TO
BUYER AND NOTWITHSTANDING CONFLICTING INSTRUCTIONS FROM BUYER OR CONTRARY
INSTRUCTIONS CONTAINED IN ESCROW AGENT’S GENERAL PROVISIONS. SELLER AND BUYER
HAVE MADE THIS PROVISION FOR LIQUIDATED DAMAGES BECAUSE IT WOULD BE EXTREMELY
DIFFICULT AND IMPRACTICABLE TO ASCERTAIN AND CALCULATE ON THE DATE HEREOF THE
AMOUNT OF ACTUAL DAMAGES SUSTAINED BY SELLER FOR THE BREACH BY BUYER UNDER THIS
AGREEMENT AND THE FAILURE OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR THE AMOUNT OF COMPENSATION SELLER SHOULD RECEIVE AS A
RESULT OF BUYER’S BREACH OR DEFAULT, AND SELLER AND BUYER AGREE THAT THESE SUMS
REPRESENT REASONABLE COMPENSATION TO SELLER FOR SUCH BREACH. NOTWITHSTANDING THE
FOREGOING (I) IN THE EVENT OF ANY OTHER DEFAULT BY BUYER UNDER THIS AGREEMENT,
SELLER SHALL HAVE ANY AND ALL RIGHTS AND REMEDIES AVAILABLE AT LAW OR IN EQUITY
BY REASON OF SUCH DEFAULT, AND (II) THE PROVISIONS OF THIS SECTION 5.2(B) SHALL
NOT LIMIT OR AFFECT ANY OF BUYER’S INDEMNITIES AS PROVIDED IN OTHER SECTIONS OF
THIS AGREEMENT.

 

 


--------------------------------------------------------------------------------

- 11 -

 

ARTICLE VI

 

CLOSING

Section 6.1        Escrow. Buyer and Seller each authorizes the Escrow Agent to
hold and disburse the Deposit and Additional Purchase Price, if any, as provided
in this Agreement.

Section 6.2

Closing Documents.

 

(a)

Seller shall execute and deliver at the Closing the following documents:

 

(1)

a bargain and sale deed with covenants to the Real Property (the “Deed”).

 

(2)

a certificate from Seller certifying the information required by Section 1445 of
the Internal Revenue Code and the regulations issued thereunder to establish,
for the purposes of satisfying Buyer’s tax withholding obligations, that Seller
is not a “foreign person” as defined in Internal Revenue Code §1445(f)(3) (the
“FIRPTA Certificate”);

 

(3)

a New York State Combined Real Estate Transfer Tax Return, Credit Line Mortgage
Certificate and Certification of Exemption from the Payment of Estimated
Personal Income Tax (Form TP-584); and

 

(4)

a New York State Real Property Transfer Report.

 

(b)

Buyer shall execute and deliver at the Closing the following documents:

 

(1)

a New York State Combined Real Estate Transfer Tax Return, Credit Line Mortgage
Certificate and Certification of Exemption from the Payment of Estimated
Personal Income Tax (Form TP-584); and

 

(2)

a New York State Real Property Transfer Report.

 

(c)

Seller and Buyer shall each execute and deliver at Closing such other
instruments as are reasonably required by Title Company or otherwise required
for Closing and to consummate the purchase of the Property in accordance with
the terms hereof, including, without limitation, an agreement (the “Designation
Agreement”) designating Title Company as the “Reporting Person” for the
transaction pursuant to Section 6045(e) of the Internal Revenue Code and the
regulations promulgated thereunder, and executed by Seller, Buyer and Title
Company. The Designation Agreement shall comply with the requirements of Section
6045(e) of the Internal Revenue Code and the regulations promulgated thereunder.

 

 


--------------------------------------------------------------------------------

- 12 -

 

 

 

(d)

Contemporaneously with Closing, Seller shall deliver to Buyer the following, to
the extent in Seller’s possession or control and to the extent not previously
delivered: the originals (or copies) of any governmental licenses, permits and
approvals held by Seller relating to the Property; and all keys to the
improvements of the Real Property. All the foregoing shall become the property
of Buyer at Closing.

 

(e)

Contemporaneously with Closing, Seller shall pay, or require Buyer to pay, with
a credit to the balance of the Purchase Price due at Closing, any and all New
York State real property transfer taxes in connection with the conveyance of the
Real Property as required by Article 31 of the Tax Law.

Section 6.3

Closing.

On the Closing Date, Title Company shall close (“Close”, or “Closing”) by:

 

(a)

arranging for recording the Deed in the official property records of Nassau
County, New York;

 

(b)

issuing a Buyer’s title policy to Buyer (at Buyer’s sole cost and expense);

 

(c)

delivering to Buyer the FIRPTA Certificate and a copy of all other materials
delivered pursuant to Section 6.2; and

 

(d)

submit all documentary and other real property transfer taxes paid pursuant to
Section 6.2(e) hereof to the proper authorities.

Section 6.4

Prorations.

 

(a)

Real estate taxes and assessments shall be prorated between Seller and Buyer as
of the Closing Date.

Section 6.5

Insurance.

Seller’s existing blanket fire and extended coverage insurance policy, as it
affects the Property, shall be canceled as of the Closing Date, and Seller shall
receive any premium refund due thereon.

ARTICLE VII

 

DAMAGE, DESTRUCTION OR CONDEMNATION

Section 7.1

Damage, Destruction or Condemnation.

 

(a)

Subject to the provisions of subsection (b) below, Buyer shall be bound to
purchase the Property for the Purchase Price as required by the terms of this
Agreement without regard to the occurrence during the Contract Period of any
damage to or destruction of the improvements on the Real Property or any

 


--------------------------------------------------------------------------------

- 13 -

 

condemnation thereof (“Contract Period Damage”). Buyer shall receive a credit
against the Purchase Price in the amount of any insurance or condemnation
proceeds (net of reasonable costs incurred in securing such proceeds) collected
by Seller prior to the Closing Date as a result of any Contract Period Damage
(and, if any insurance proceeds have been collected, the amount of any
deductible on the insurance policy) and not expended by Seller on repair,
replacement or restoration of the Property pursuant to subsection (c) below. If
the proceeds have not been collected as of the Closing Date, there shall be no
credit against the Purchase Price (other than the amount of the deductible), and
such proceeds shall be assigned to Buyer (less the amount of any expenditures by
Seller to repair or restore the Property).

 

(b)

Notwithstanding the foregoing, if Contract Period Damage occurs and the cost of
repair, replacement or restoration of the Property as estimated by Seller
exceeds Two Hundred Thousand dollars ($200,000), either party may elect to
terminate this Agreement by written notice to the other given not more than ten
(10) days following the date that Seller notifies Buyer in writing of such
damage, destruction or condemnation and assigns an estimated valuation thereto,
but in no event later than the scheduled Closing Date. Upon termination of this
Agreement pursuant to this paragraph, Seller shall cause Escrow Agent to return
to Buyer the Deposit and Additional Purchase Price, if any, and all rights and
obligations hereunder of each party shall be at an end, except for those
obligations and undertakings which pursuant to this Agreement shall survive the
termination hereof. In the event neither party timely elects to terminate this
Agreement pursuant to this subsection (b), the provisions of subsection (a)
above shall be applicable.

 

(c)

Notwithstanding anything in this Agreement to the contrary, the insurance
proceeds to be credited or delivered to Buyer pursuant to this Section 7.1 shall
exclude business interruption or rental loss insurance proceeds, if any,
allocable to the period through the Closing Date, which proceeds shall be
retained by Seller.

 

(d)

This Section 7.1 shall be in lieu of the provisions contained in Section 5-1311
of the General Obligations Law.

ARTICLE VIII

 

MISCELLANEOUS

Section 8.1        Brokerage Commissions and Finder’s Fees. Each party to this
Agreement warrants to the other that no person or entity, other than Schacker
Real Estate Corp. LLC (the “Broker”) is entitled to a real estate commission,
real estate finder’s fee, real estate acquisition fee or other real estate
brokerage-type compensation (collectively, “Real Estate Commission”) based upon
the acts of that party with respect to the transaction contemplated by this
Agreement. Each party to this Agreement hereby agrees to indemnify and defend
the other against and to hold the other harmless from any and all loss, cost,
liability or expense (including, but not limited to attorneys’ fees and returned
commissions) resulting from any claim for Real Estate

 


--------------------------------------------------------------------------------

- 14 -

 

 

Commission by any person or entity other than the Broker, based upon the acts of
the indemnifying party. The provisions of this Section 8.1 shall survive Closing
or, if the purchase and sale is not consummated, any termination of this
Agreement. Seller agrees to pay Broker a Real Estate Commission pursuant to a
separate agreement.

Section 8.2

Escrow Agent.

 

(a)

The parties acknowledge that Escrow Agent is acting solely as a stakeholder at
their request and for their convenience, that Escrow Agent shall not be deemed
to be the agent of either of the parties, and that Escrow Agent shall not be
liable to either of the parties for any act or omission on its part unless taken
or suffered in bad faith or involving gross negligence. Seller and Buyer shall
jointly and severally indemnify and hold Escrow Agent harmless from and against
all costs, claims and expenses, including reasonable attorneys’ fees, incurred
in connection with the performance of Escrow Agent’s duties hereunder, except
with respect to actions or omissions taken or suffered by Escrow Agent in bad
faith or involving gross negligence on the part of Escrow Agent.

 

(b)

It is understood and agreed that Escrow Agent’s only duties and obligations
hereunder are as expressly set forth in this Agreement. Escrow Agent shall have
the right to consult with separate counsel of its own choosing (if it deems such
consultation advisable) and shall not be liable for any action taken, suffered,
or omitted by it in accordance with the advice of such counsel. Escrow Agent
shall be protected in acting upon any written or oral communication notice,
certificate, or instrument or document believed by it to be genuine and to be
properly given or executed without the necessity of verifying the truth or
accuracy of the same or the authority of the person giving or executing the
same. In the event of a dispute between the parties relating to the Deposit and
Additional Purchase Price, if any, Escrow Agent may elect to deposit the Deposit
and Additional Purchase Price, if any, in any court of competent jurisdiction.

 

(c)

Upon disposing of the Deposit and Additional Purchase Price, if any, in
accordance with the provisions of this Agreement, Escrow Agent shall be relieved
and discharged of all claims and liabilities relating to the Deposit and
Additional Purchase Price, if any, and shall not be subject to any claims or
surcharges made by or on behalf of either party hereto.

 

(d)

The fact that Escrow Agent is acting as such under this Agreement shall not in
any way prevent it from representing Seller or any other party with respect to
this Agreement, the transactions herein contemplated, and any litigation arising
out of this Agreement.

Section 8.3

Notices.

All written notices required to be given pursuant to the terms hereof shall be
either personally delivered, deposited in the United States express mail or
first class mail, registered or

 


--------------------------------------------------------------------------------

- 15 -

 

certified return receipt requested, postage prepaid, sent via a
nationally-recognized overnight courier, or sent by telephone facsimile and
addressed as follows:

To Seller:

E-Z-EM, Inc.
iPark Building
Suite LL-26
1111 Marcus Avenue
Lake Success, New York 11042
Fax: (516) 302-2921
Attn: Arthur Zimmet

With a copy to:

Davies Ward Phillips & Vineberg LLP

625 Madison Avenue

12th Floor

New York, NY 10022

Attn: Harry Heching


To Buyer:


B & R Machine and Tool Corp.

50 Urban Avenue

Westbury, New York 11590

Attn: William Gross

 

With a copy to:

 

Murray H. Greenspan, Esq.

666 Old Country Road, Suite 810

Garden City, New York 11530

Fax: (516) 228-6672

Attn: Murray H. Greenspan

 

To Escrow Agent:

Davies Ward Phillips & Vineberg LLP

625 Madison Avenue

12th Floor

New York, NY 10022

Attn: Harry Heching

 

The foregoing addresses may be changed from time to time by written notice.
Notices shall be deemed received upon the earlier of actual receipt (facsimile
notifications shall be deemed received upon the date of receipt) or three (3)
business days following mailing.

 

Section 8.4

Time is of the Essence.

Time is of the essence with respect to every provision contained in this
Agreement. In the event that the date for performance of any obligation
hereunder falls on a Saturday, Sunday, or nationally-recognized holiday, such
date shall be extended to the next regular business day.

 

 


--------------------------------------------------------------------------------

- 16 -

 

Section 8.5

No Deductions or Offsets.

Buyer acknowledges that the Purchase Price to be paid for the Property pursuant
to this Agreement is a net amount and shall not be subject to any offsets or
deductions other than as expressly provided in Article VII and other than
prorations and Closing costs as expressly provided in Section 6.5.

Section 8.6

Attorneys’ Fees.

In the event any dispute between Buyer and Seller should result in litigation,
the prevailing party shall be reimbursed for all reasonable fees, costs and
expenses incurred in connection with such litigation, and any appeals or
petitions taken therefrom, whether such litigation occurs in any judicial
proceeding, administrative proceeding or any bankruptcy proceeding, including,
without limitation, reasonable attorneys’ fees and expenses.

Section 8.7

Construction.

The parties acknowledge that each party and its counsel have reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments or exhibits
hereto. The captions and headings used in this Agreement are for convenience of
reference only and shall not affect the construction to be given any of the
provisions hereof. Wherever the context requires, the gender of all words used
in this Agreement shall include the masculine, feminine and neuter and the
number of all words shall include the singular and plural. The provisions of
this Agreement are not intended to benefit any third parties.

Section 8.8

No Survival.

Except as otherwise provided in this Agreement, no representations, warranties,
covenants or obligations hereunder shall survive Closing, and no action based
thereon may be commenced after Closing. Buyer acknowledges that delivery of the
Deed by Seller, and acceptance thereof by Buyer, at Closing shall constitute
full performance by Seller of all of Seller’s covenants and obligations pursuant
to this Agreement.

Section 8.9

Confidentiality.

The parties agree not to advertise or publish any information regarding this
transaction until Closing. Notwithstanding the foregoing, Seller shall be
entitled, if required by the U.S. Securities and Exchange Commission or other
applicable securities laws of the United States or any State, to publish, file
or furnish any reports regarding this transaction following the execution of
this Agreement. Buyer further agrees not to deliver or distribute to any third
party any material received from Seller or Seller’s agents, employees,
contractors, affiliates, successors or assigns or Buyer’s agents, affiliates,
successors or assigns concerning the Property prior to Closing, provided that
Buyer may deliver such material to its advisors, potential lenders and potential
investors (to the extent reasonably necessary or appropriate for such investors
to make their investment decisions), so long as such parties agree to maintain
such material confidential and not to deliver such material to any third party.
Buyer shall indemnify and

 


--------------------------------------------------------------------------------

- 17 -

 

defend Seller against and hold Seller harmless from any and all loss, cost,
liability and expense (including reasonable attorneys’ fees and expenses)
arising out of Buyer’s failure to keep any acquired information relating to the
Property confidential in accordance with this Section 8.9. The provisions of
this Section 8.9 shall survive the Closing Date and any termination of this
Agreement.

Section 8.10

Exculpation.

Seller and Buyer agree that their respective remedies shall be limited as set
forth in Section 5.2 above. In no event shall Seller or Buyer seek satisfaction
for any rights or remedies hereunder or under any document or instrument
executed in connection herewith (including any Closing documents) from any of
the officers, directors, shareholders or agents of the other or their respective
investment managers. The provisions of this 8.10 shall survive the Closing Date
or any termination of this Agreement.

Section 8.11

Counterparts.

This Agreement may be executed in one or more counterparts. All counterparts so
executed shall be deemed and original and constitute one and the same
instrument, binding on all parties, even though all parties are not signatory to
the same counterpart.

Section 8.12

No Recording.

Neither this Agreement or any memorandum or short form hereof may be recorded by
Buyer.

Section 8.13

No Partnership.

The relationship of the parties hereto is solely that of seller and buyer with
respect to the Property and no joint venture or other partnership exists between
the parties hereto. Neither party has any fiduciary relationship hereunder to
the other.

Section 8.14

Miscellaneous.

This Agreement (including all schedules and exhibits annexed hereto) contains
the entire agreement between the parties hereto with respect to the sale of the
Property and supersedes all prior understandings, if any, with respect thereto.
All oral or written prior statements, representations or promises, if any, and
all prior negotiations and agreements are superseded by this Agreement and
merged herein. If any term or provision of this Agreement or any application
thereof shall be invalid or unenforceable, the remainder of this Agreement and
any other application thereof shall not be affected thereby. This Agreement may
not be modified, terminated or amended nor any of its provisions waived except
by a written instrument signed by the party to be charged or by its agent duly
authorized in writing.

Section 8.15

Choice of Law and Jurisdiction.

This Agreement and all disputes arising therefrom, shall be interpreted under,
and governed by, the laws of the State of New York, and the parties hereto
hereby submit to the

 


--------------------------------------------------------------------------------

- 18 -

 

jurisdiction of the state courts located in the Nassau County with respect to
any litigation arising out of this Agreement and the transactions herein
described.

Section 8.16

Waiver of Trial by Jury.

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY TRANSACTION CONTEMPLATED
BY ANY FINANCE DOCUMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
TRIAL BY THE COURT.

Section 8.17      Successors and Assigns.This Agreement shall be binding upon
and inure to the benefit of the parties hereto, their successors and assigns,
provided that Buyer may not assign its interest under this Agreement under any
circumstances whatsoever, except that Buyer may assign its entire interest under
this Agreement to a limited liability company all of whose interests are legally
and beneficially owned and controlled by William Gross; provided, however, that
(i) in no event shall the Closing Date be delayed as a result of such
assignment, and (ii) as a condition to such assignment Buyer and such assignee
shall deliver to Seller an original counterpart of an assignment of this
Agreement executed by Buyer and such assignee pursuant to which the assignee
shall assume and agree to perform all of the terms, covenants and conditions of
this Agreement on Buyer’s part to be performed hereunder.

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement for Purchase
and Sale on the date first written above.

SELLER: 

BUYER:

E-Z-EM, INC.

 

 

 

By:      /s/ Dennis Curtin_____________
            Name: Dennis Curtin
            Title: CFO

B & R MACHINE AND TOOL CORP.

 

 

 

By:        _/s/ William Gross________

 

 

 

ESCROW AGENT:

Davies Ward Phillips & Vineberg LLP

By:

/s/ Davies Ward Phillips & Vineberg LLP

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A

Description of the Property

- 1 -

All that certain plot, piece or parcel of land with the buildings and
improvements thereon erected, situate, lying and being at New Cassel, in the
town of North Hempstead, County of Nassau and State of New York, bounded and
described as follows:

BEGINNING at a point on the Northerly side of Main Street, distant 106.63 feet
Easterly from the corner formed by the intersection of the Easterly side of Bond
Street with the Northerly side of Main Street;

RUNNING THENCE North 5 degrees 20 minutes 10 seconds East along map line of 2nd
map of the City of New Cassell, 240.17 feet;

THENCE South 86 degrees 48 minutes 50 seconds East 301.62 feet;

THENCE South 41 degrees 48 minutes 60 seconds East 59.40 feet;

THENCE South 86 degrees 48 minutes 50 seconds East 320 feet;

THENCE South 4 degrees 58 minutes 0 seconds East 200.02 feet to the Northerly
side of Main Street; and

THENCE North 86 degrees 48 minutes 50 seconds West along the Northerly side of
Main Street 700.99 feet to the point or place of BEGINNING.

TOGETHER with the benefits and subject to the burdens of the below described
easement:

All that certain plot, piece or parcel of land with the buildings and
improvements thereon erected, situate, lying and being at New Cassel, in the
town of North Hempstead, County of Nassau and State of New York, bounded and
described as follows:

BEGINNING at a point on the Northerly boundary line of the above described
premises, distant the following three courses and distances from the corner
formed by the intersection of the Easterly side of Bond Street with the
Northerly side of Main Street;

(1) Easterly along the Northerly side of Main Street 106.63 feet;

(2) North 05 degrees 20 minutes 10 seconds East 240.17 feet;

(3) South 86 degrees 48 minutes 50 seconds East 128.29 feet to the point or
place of BEGINNING.

 

 


--------------------------------------------------------------------------------

- 2 -

 

 



 

 

RUNNING THENCE from said point or place of beginning North 3 degrees 11 minutes
10 seconds East 210.02 feet to the Southerly side of Summa Avenue (formerly
known as Fulton Street);

 

THENCE the Southerly side of Summa Avenue North 86 degrees 48 minutes 50 seconds
East 20 feet;

 

THENCE South 03 degrees 11 minutes 10 seconds West 200.02 feet;

 

THENCE South 86 degrees 48 minutes 50 seconds East 143.33 feet;

 

THENCE South 41 degrees 48 minutes 50 seconds East 14.14 feet;

 

THENCE North 86 degrees 48 minutes 50 seconds West 173.33 feet to the point or
place of BEGINNING.

 

 


--------------------------------------------------------------------------------

 

 

Exhibit B

Seller’s Work

SAN-1, SAN-2 and SAN-5 to be abandoned in substantial compliance with NCDPW
(Nassau County Dept. of Public Works) protocol, and the three bathrooms
currently utilizing UIW SAN-2 to be abandoned in place in accordance with local
and state regulations. 2,000 gallon holding tank to be abandoned in place in
accordance with local and state regulations with all floor drains, trench
drains, and slop sinks that utilize the tank to be abandoned, sealed, and
capped.

 

 

 

 

 